Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 1 of 9 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Amaka Donn
12
13
14                           UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
16
17
     Amaka Donn,                            Case No.:
18
19                   Plaintiff,             COMPLAINT
20
           vs.
21                                          JURY TRIAL DEMANDED
     Jenny Craig, Inc.,
22
23                   Defendant.
24
25
26
27
28
                                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 2 of 9 Page ID #:2



 1         For this Compliant, Plaintiff, Amaka Donn, by undersigned counsel, states as
 2
     follows:
 3
 4                                     INTRODUCTION

 5         1.     Plaintiff brings this complaint for damages resulting from the illegal
 6
     actions of Jenny Craig, Inc. (“Jenny Craig” or “Defendant”). Defendant sent
 7
 8 unauthorized text messages to Plaintiff’s cellular telephone in violation of the
 9 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).
10
         2.   Wireless spam is a growing problem in the United States. In April 2012,
11
12 the Pew Research Center found that 69% of texters reported receiving unwanted spam
13 text messages, while 25% reported receiving spam texts weekly.
14
   http://www.pewinternet.org/fact-sheets/mobile-technology-fact-sheet/ (last visited
15
16 February 9, 2016); see also Nicole Perlroth, Spam Invades a Last Refuge, the
17 Cellphone, N.Y.Times, April 8, 2012, at A1 (“In the United States, consumers
18
   received roughly 4.5 billion spam texts [in 2011], more than double the 2.2 billion
19
20 received in 2009 . . . .”).
21         3.     Jenny Craig is an American weight loss, weight management, and
22
     nutrition company. The company has more than 700 weight management centers in
23
24 Australia, the United States, Canada, New Zealand, and Puerto Rico. It has developed
25 a sophisticated multi-platform marketing program to promote its products.
26
27
28
                                               2                COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 3 of 9 Page ID #:3



 1         4.     Among those platforms used and targeted, are consumers’ mobile cellular
 2
     telephone devices to which Jenny Craig sends Short Message Service (“SMS” or
 3
 4 “Text”) messages promoting sales, offers, and Jenny Craig services.
 5         5.     Defendant did not provide Plaintiff clear and conspicuous disclosure of
 6
     the consequence of providing it her phone number, i.e. that Plaintiff agreed
 7
 8 unambiguously to receive automated texts messages from or on behalf of Defendant.
 9         6.     The telemarketing messages were sent to Plaintiff’s cell phone by or on
10
     behalf of Defendant using a fully automated system. The messages were unauthorized
11
12 and not sent for emergency purposes. Accordingly, Defendant’s messages violated
13 the TCPA.
14
                                        JURISDICTION
15
16         7.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C.
17 § 1331. Mims v. Arrow Fin. Serv., LLC, 132 S. Ct. 740, 751-53 (2012).
18
         8.   Venue is proper in this District pursuant to 28 U.S.C. § 1391, because
19
20 Plaintiff resides in this District and because a substantial part of the events giving rise
21 to the claim occurred in this District.
22
                                             PARTIES
23
24         9.     Plaintiff, Amaka Donn (“Plaintiff”), is an adult individual residing in
25 Lancaster, California, and is a “person” as defined by 47 U.S.C. § 153(39).
26
27
28
                                               3                 COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 4 of 9 Page ID #:4



 1         10.    Defendant, Jenny Craig, Inc (“Jenny Craig”), is a California business
 2
     entity with an address of 5770 Fleet Street, Carlsbad, California 92008-9446, and is a
 3
 4 “person” as defined by 47 U.S.C. § 153(39).
 5                                        THE TCPA
 6
           11.    The TCPA regulates, among other things, the use of automated telephone
 7
 8 dialing systems (“ATDS”).
 9         12.    Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS
10
     to a cellular phone without prior express consent by the person being called, unless the
11
12 call is for emergency purposes.
13         13.    47 U.S.C. § 227(a)(1) defines an ATDS as equipment having the
14
     capacity–
15
16         (A)    to store or produce telephone numbers to be called, using a random or
17         sequential number generator; and
18
           (B)    to dial such numbers.
19
20         14.    “Prior express written consent” is required before making automated
21 telemarketing calls, meaning there must be a written agreement, signed by the person
22
   receiving the call or text, with a “clear and conspicuous disclosure” that specifically
23
24 authorizes the seller to send telemarketing communications using an automatic
25 telephone dialing system or an artificial or prerecorded voice. 47 C.F.R. § 64.1200.
26
27
28
                                              4                 COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 5 of 9 Page ID #:5



 1        15.   The FCC has clarified that text messages qualify as “calls” under the
 2
     TCPA:
 3
 4              We affirm that under the TCPA, it is unlawful to make any call

 5               using an automatic telephone dialing system or an artificial or
 6
                 prerecorded message to any wireless telephone number. Both
 7
 8               the statute and our rules prohibit these calls, with limited
 9               exceptions, “to any telephone number assigned to a paging
10
                 service, cellular telephone service, specialized mobile radio
11
12               service, or other common carrier service, or any service for
13               which the party is charged.” This encompasses both voice
14
                 calls and text calls to wireless numbers including, for example,
15
16               short message service (SMS) calls, provided the call is made to
17               a telephone number assigned to such service.
18
          In re Rules and Regulations Implementing the Telephone Consumer Protection Act
19
20 of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003); see Satterfield v.
21 Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009).
22
                              FACTUAL ALLEGATIONS
23
24        16.   Jenny Craig sent automated text messages to Plaintiff’s cellular telephone
25 number, XXX-XXX-1401 (the “Number”).
26
27
28
                                              5                 COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 6 of 9 Page ID #:6



 1         17.   The texts were telemarketing. They advertised sales and promotions
 2
     available on Jenny Craig’s website.
 3
 4         18.   Defendant placed the text messages from an abbreviated phone number

 5 known as an SMS short code licensed and operated by Jenny Craig.
 6
         19. Defendant’s text messages received by Plaintiff were fully automated.
 7
 8 The content of the messages received by Plaintiff was not individualized to the
 9 Plaintiff in any way. The exact same text messages were automatically sent to
10
   thousands of consumers as a part of Defendant’s pre-planned telemarketing campaign.
11
12        20. The text messages sent to Plaintiff’s Number by Jenny Craig advertised
13 the availability of Defendant’s products and services and thus constitute
14
   ‘telemarketing.’
15
16         21.   Any text messages that Plaintiff sent to Defendant did not provide
17 Defendant prior express written consent to send Plaintiff automated calls as required
18
   by the TCPA. Plaintiff was not given clear and conspicuous disclosure that she was
19
20 consenting to receive fully automated text messages to her cellular phone.
21         22.   The text messages sent to Plaintiff’s Number were made with an ATDS
22
     as defined by 47 U.S.C. § 227(a)(1). The ATDS has the capacity to store or produce
23
24 telephone numbers to be called, using a random or sequential number generator.
25
26
27
28
                                             6                COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 7 of 9 Page ID #:7



 1         23.   The telephone number messaged by Defendant was assigned to a cellular
 2
     telephone service for which Plaintiff incurs charges for incoming messages pursuant
 3
 4 to 47 U.S.C. § 227(b)(1).
 5         24.   The messages from Defendant to Plaintiff were not placed for
 6
     “emergency purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 7
 8                                        COUNT I
                   Violations of the Telephone Consumer Protection Act,
 9                                 47 U.S.C. § 227, et seq.
10
11         25.   Plaintiff incorporates by reference all of the above paragraphs of this
12 complaint as though fully stated herein.
13
         26. Defendant sent multiple automated text messages to Plaintiff’s Number
14
15 without her prior express written consent.
16         27.   Each of the aforementioned messages by Defendant constitutes a
17
     violation of the TCPA.
18
19         28.   Plaintiff is entitled to an award of $500.00 in statutory damages for each
20 message sent in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
21
                                        COUNT II
22 Knowing and/or Willful Violations of the Telephone Consumer Protection Act,
23                                 47 U.S.C. § 227, et seq.
24
           29.   Plaintiff incorporates by reference all of the above paragraphs of this
25
26 complaint as though fully stated herein.
27
28
                                              7                COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 8 of 9 Page ID #:8



 1         30.      Defendant knowingly and/or willfully sent multiple automated text
 2
     messages to Plaintiff’s Number without her prior express consent.
 3
 4         31.      Each of the aforementioned messages by Defendant constitutes a

 5 knowing and/or willful violation of the TCPA.
 6
        32. As a result of Defendant’s knowing and/or willful violations of the
 7
 8 TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each call
 9 in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
10
   227(b)(3)(C).
11
12                              PRAYER FOR RELIEF
13         WHEREFORE, Plaintiff prays that the Court grant Plaintiff the following relief
14
     against Defendant as follows:
15
16               1. Statutory damages of $500.00 for each and every call in violation of the
17                  TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
18
                 2. Treble damages of up to $1,500.00 for each and every call in violation of
19
20                  the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C); and
21               3. Such other relief as the Court deems just and proper.
22
23
24                    TRIAL BY JURY DEMANDED ON ALL COUNTS
25
26
27
28
                                                8                COMPLAINT FOR DAMAGES
Case 2:19-cv-01010-ODW-ADS Document 1 Filed 02/11/19 Page 9 of 9 Page ID #:9



 1
         DATED: February 11, 2019              TRINETTE G. KENT
 2
 3                                           By: /s/ Trinette G. Kent
                                             Trinette G. Kent, Esq.
 4                                           Lemberg Law, LLC
 5                                           Attorney for Plaintiff, Amaka Donn

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         9                 COMPLAINT FOR DAMAGES
